Case: 2:18-cv-00272-MHW-CMV Doc #: 76 Filed: 06/29/20 Page: 1 of 3 PAGEID #: 2977




                            UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO

  STACIE RAY,                                  )
  et al.,                                      )
                                               )
         Plaintiffs,                           )       Case No. 2:18-cv-00272
  v.                                           )
                                               )
  LANCE HIMES,                                 )       Judge: Michael Watson
  et al.,                                      )
                                                       Magistrate Judge: Chelsey Vascura
                                               )
         Defendants.
                                               )


                       NOTICE OF SUPPLEMENTAL AUTHORITY


       Plaintiffs respectfully provide the Court with notice of supplemental authority, Bostock v.

Clayton County, ___ S. Ct. _____, No. 17-1618, 2020 WL 3146686 (U.S. June 15, 2020), which

was decided after dispositive motions in the above-captioned case were fully briefed.

       In their summary judgment briefing, Plaintiffs cited the Sixth Circuit decision, Equal

Employment Opportunity Comm'n v. R.G. &. G.R. Harris Funeral Homes, Inc., 884 F.3d 560,

569 (6th Cir. 2018). See ECF No. 69, PAGEID#2710. This decision was affirmed by the

Supreme Court of the United States sub nom. Bostock v. Clayton County.

Respectfully submitted,




                                                        /s/ Elizabeth Bonham
Kara Ingelhart* (Illinois Bar No. 6321949)              Elizabeth Bonham (0093733)
Lambda Legal Defense and Education Fund, Inc.           Freda Levenson (0045916)
105 W. Adams St., 26th Fl.                              Susan Becker (0010205)
Chicago, IL 60603                                       ACLU of Ohio
Phone: (312) 663-4413                                   4506 Chester Ave.
Facsimile: (312) 663-4307                               Cleveland, OH 44103
                                                   1
Case: 2:18-cv-00272-MHW-CMV Doc #: 76 Filed: 06/29/20 Page: 2 of 3 PAGEID #: 2978




Email: kingelhart@lambdalegal.org                Phone: (614) 469-3200
                                                 Facsimile: (614) 469-3361
Peter C. Renn* (California Bar No. 247633)       Email: flevenson@acluohio.org
Lambda Legal Defense and Education Fund, Inc.    Email: sbecker@acluohio.org
4221 Wilshire Blvd., Suite 280                   Email: ebonham@acluohio.org
Los Angeles, CA 90010
Phone: (213) 382-7600                            David Carey (0088787)
Facsimile: (213) 351-6050                        ACLU of Ohio Foundation
Email: prenn@lambdalegal.org                     1108 City Park Avenue
                                                 Suite 203
                                                 Columbus, OH 43206
                                                 Phone: (614) 586-1969
Jennifer S. Roach (0074143)
                                                 Fax: (614) 586-1974
Thompson Hine, LLP.
                                                 Email: dcarey@acluohio.org
127 Public Square
Suite 3900                                       John Knight* (Illinois Bar No. 6201433)
Cleveland, OH 44114                              American Civil Liberties Union of Illinois
Phone: (216) 566-5885                            180 N. Michigan Ave., Suite 2300
Fax: (216) 566-5800                              Chicago, IL 60601
Email: Jennifer.Roach@thompsonhine.com           Phone: (312) 201-9740
                                                 Facsimile: (312) 288-5225
                                                 Email: jknight@aclu-il.org
*Admitted Pro Hac Vice
                                                 Gabriel Arkles* (New York Bar No.
                                                 4391918)
                                                 American Civil Liberties Union
                                                 Foundation
                                                 125 Broad St.
                                                 New York, NY 10004
                                                 Phone: (212) 549-2569
                                                 Facsimile: (212) 549-2650
                                                 Email: garkles@aclu.org


                                                Attorneys for Plaintiffs




                                           2
Case: 2:18-cv-00272-MHW-CMV Doc #: 76 Filed: 06/29/20 Page: 3 of 3 PAGEID #: 2979




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2020, I electronically filed the foregoing with the Clerk

of the Court for the for the U.S. District Court for the Southern District of Ohio using the

CM/ECF system and a copy was served on counsel for all parties through that system.

                                                                              /s/Elizabeth Bonham
                                                                      Elizabeth Bonham (0093733)
                                                                              Counsel for Plaintiffs




                                                 3
